Citation Nr: 0515868	
Decision Date: 06/13/05    Archive Date: 06/21/05

DOCKET NO.  04-06 354	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York



THE ISSUE

Entitlement to a total compensation rating based on 
individual unemployability (TDIU).  



REPRESENTATION

Veteran represented by:	New York State Division of 
Veterans' Affairs



ATTORNEY FOR THE BOARD

C. Kedem, Counsel



INTRODUCTION

The veteran had active duty service from March 1966 to 
January 1970.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a June 2003 rating decision of the RO.  

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on his part.  



REMAND

The veteran asserts that he cannot pursue a substantially 
gainful occupation due to his service-connected disabilities.  

The service-connected post-traumatic stress disorder (PTSD) 
is rated as 50 percent disabling, and the service-connected 
right palm scar is rated as 10 percent disabling.  

Based on its review of the record, the Board finds that 
additional development is necessary prior to appellate 
handling of this matter.  

First, the RO must obtain all VA medical records dated from 
February 2004 to the present.  

Then, the RO should schedule VA examinations to determine 
current severity of the service-connected disabilities.  The 
examiner(s) should describe all of the functional limitations 
resulting from PTSD and a right palm scar and determine what 
affect those functional limitations would have on the 
veteran's employability.  

Specifically, the examiner(s) should provide an opinion as to 
whether the objectively demonstrated symptomatology 
associated with the veteran's service-connected disabilities 
prevents him from engaging in substantially gainful 
employment.  

Hence, the case is REMANDED for the following actions:

1.  The RO should obtain VA medical 
records dated from February 2004 to the 
present.  

2.  The RO should schedule VA 
examinations to determine the current 
extent of the service-connected PTSD and 
right palm scar.  Any employment 
limitations due to his service-connected 
disabilities should be fully described.  
Specifically, the examiner(s) should 
provide an opinion as to whether the 
veteran's service-connected disabilities 
prevent him from engaging in 
substantially gainful employment 
consistent with his educational and 
occupational background.  The examiner(s) 
should provide a rationale for all 
opinions and conclusions.  

3.  Finally, the RO should readjudicate 
the claim.  If the benefit sought on 
appeal remains denied, the veteran should 
be provided a Supplemental Statement of 
the Case.  It must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.  

Thereafter, the case should be returned to the Board for the 
purpose of appellate disposition, if indicated.  The Board 
intimates no opinion as to the ultimate outcome of this case.  
The veteran need take no action unless otherwise notified.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).  



	                  
_________________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).  




